Exhibit 10.75
FUELCELL ENERGY, INC.
3 Great Pasture Road, Danbury,
Connecticut, 06813
February 22, 2011
Joseph G. Mahler
Re: FuelCell Energy, Inc. Employment Agreement
Dear Joe:
This letter agreement (the “Letter Agreement”) is intended to supplement your
employment agreement, dated October 5, 1998 (the “Employment Agreement”), by and
between you and FuelCell Energy, Inc. (the “Company”).
In consideration of your assumption of additional responsibilities with the
Company, you shall be entitled to receive a cash bonus of $90,000 (the “Special
Bonus”). The Special Bonus shall be payable on February 8, 2012 (the “Bonus
Payment Date”) and, except as otherwise provided herein, shall be contingent
upon your continued employment with the Company through the Bonus Payment Date.
If you cease to be employed by the Company as a result of the Company’s
termination of your employment without cause pursuant to Section 7.4 of the
Employment Agreement or your termination of your employment for good reason
pursuant to Section 7.1 of the Employment Agreement, the Company shall also pay
you the Special Bonus.
The obligations set forth in this letter shall be in addition to, and not in
lieu of, any other obligations set forth in the Employment Agreement. Except as
specifically modified by this Letter Agreement, the Employment Agreement shall
remain in full force and effect and is hereby ratified by the parties. To the
extent that this Letter Agreement conflicts with any of the provisions of the
Employment Agreement, this Letter Agreement shall control and supersede the
Employment Agreement with respect to the subject matter hereof.
This Letter Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signature thereto and
hereto were upon the same instrument.

             
 
      Sincerely,    
 
           
 
      FUELCELL ENERGY, INC.    
 
           
 
      /s/ Arthur Bottone
 
Arthur Bottone, Chief Executive Officer    

 

 



--------------------------------------------------------------------------------



 



             
AGREED AND ACCEPTED as
of this _____th day of February, 2011:
           
 
           
/s/ Joseph G. Mahler
 
Joseph G. Mahler
           

 

 